Citation Nr: 0904378	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-24 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for mixed tension 
vascular headaches, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a cervical spine 
disability, currently rated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from May and November 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the veteran's claims for increased ratings for 
headache and cervical spine disabilities.

In a statement received in April 2008, the veteran sought to 
reopen his previously denied claims of entitlement to an 
increased rating for post-traumatic stress disorder, and 
entitlement to a total disability rating for compensation 
based on individual unemployability.  The Board refers those 
claims to the RO for appropriate action.

The issue of entitlement to an increased rating for a 
cervical spine disability is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDING OF FACT

Since October 26, 2005, the veteran's mixed tension vascular 
headaches have been manifested by prostrating headaches 
occurring no more than approximately 8 times per year, on 
each occasion lasting as long as several days.  The headaches 
are characterized by sensitivity to sound and light, and 
serious stabbing or throbbing pain.  He has a slight headache 
on a daily basis during which he is able to function, and 
headaches associated with his service-connected cervical 
spine disability that occur approximately twice per week.  
The headaches are characterized by tight, throbbing pain 
without associated photophobia, phonophobia, nausea or 
vomiting.  He is able to go about his daily activities when 
they headaches occur, provided that he takes prescription 
pain medication.  


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for mixed 
tension vascular headaches have not been met since October 
26, 2005, the date the veteran filed the claim for an 
increased rating.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.159, 4.124a, Diagnostic Code (DC) 8100 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).

The veteran's headaches have been rated 10 percent disabling 
under DC 8100.  Under that diagnostic code, headaches with 
characteristic prostrating attacks averaging one in two 
months over the last several months warrant a 10 percent 
rating.  Migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrant a 30 percent rating.  A maximum 50 
percent rating is warranted for migraine headaches with very 
frequent completely prostrating and prolonged attacks, 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, DC 8100 (2008).

Treatment records dated from October 2004 to February 2006 
show that in March 2005 the veteran reported that his 
headaches were adequately controlled with the medication he 
had been prescribed for headaches.  He stated that he had run 
out of the medication he had been prescribed and requested a 
prescription of an alternative medication for headaches.  On 
follow up evaluation in September 2005, the veteran stated 
that he had had one headache since his last appointment in 
March 2005.  

The veteran underwent VA examination for headaches in 
February 2006.  At the time of the examination, the veteran 
described experiencing several different types of headaches.  
The first, which he termed "sinus" headaches, were located 
bifrontally and occurred approximately twice per month.  The 
veteran stated that those headaches seemed to be associated 
with stress.  Based upon the veteran's description, the 
examiner felt that those headaches were likely associated 
with his service-connected cervical spine disability.  He 
also described experiencing a slight headache on a daily 
basis.  These headaches occasionally escalated to more severe 
headaches, where they were associated with a tight, throbbing 
pain.  There was no associated photophobia, phonophobia, 
nausea, or vomiting with those headaches and he was able to 
go about his daily activities when these headaches occurred, 
provided that he took prescription pain medication.  The 
veteran noted that taking Naprosyn, which he had been 
prescribed for his neck disability, helped to prevent and 
alleviate those types of headaches.  Finally, the veteran 
described experiencing a mixed vascular tension type 
headache.  Those headaches were manifested by prostrating 
headaches which could last as long as several days.  The 
headaches were characterized by sensitivity to sound and 
light, and serious stabbing or throbbing pain.  The veteran 
stated that he was incapacitated during those headaches.

The next record relating to treatment of headaches is dated 
in March 2006.  At that time, the veteran stated that he 
experienced approximately 5 to 6 headache exacerbations per 
year.  He was satisfied with the current control through 
medication.  In September 2006, he estimated that he 
experienced 8 headaches per year.  Records dated in February 
2007 show that he reported that his headaches were stable and 
adequately controlled with medication.  There are no further 
treatment records related to headaches.

In order to be entitled to a rating higher than 10 percent 
under DC 8011, the veteran's headaches must be characterized 
by prostrating attacks averaging once a month over the last 
several months.  Here, the veteran indicated that he has 
severe headaches no more than 8 times per year and has mild 
daily chronic headaches that are not incapacitating.  
Significantly, at no time during the pendency of the appeal 
did the veteran report experiencing a prostrating headache 
more than one month in a row.  Because the veteran's severe 
headaches occur only 8 times per year and his daily headaches 
are not incapacitating, the Board finds that the veteran's 
headaches do not meet the criteria for a rating higher than 
10 percent under DC 8011.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that since October 26, 
2005, the date the veteran filed a claim for an increased 
rating, the veteran's headache disorder has not warranted a 
higher rating.  As the preponderance of the evidence is 
against the claim for an increased rating, the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2005, March 
2006, and May 2006; and a rating decision in May 2006.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the June 2007 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

A disability rating in excess of 10 percent for mixed tension 
vascular headaches is denied.


REMAND

In a statement received in January 2007, the veteran 
disagreed with the denial of his claim for an increased 
rating for his cervical spine disability in the November 2006 
rating decision.  It does not appear from a review of the 
claims file that the veteran has been issued a statement of 
the case on that issue.  Where a notice of disagreement has 
been filed with regard to an issue, and a statement of the 
case has not been issued, the appropriate Board action is to 
remand the issue for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Send the veteran and any representative 
a statement of the case on the issue of 
entitlement to an increased rating for 
a cervical spine disability.  Inform 
him of his appeal rights.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


